Citation Nr: 9917471	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  92-03 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for low back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from March 1987 to April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that evaluated the veteran's service-connected low 
back disability as 10 percent disabling.  The veteran 
disagreed with this evaluation, and this appeal ensued.  A 
hearing was held before the undersigned Board member at the 
RO in May 1999.  A transcript of that hearing is of record.  
The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's low back disability is manifested by 
moderate limitation of motion of the lumbar spine with pain 
on motion and an exaggerated lordosis of the lumbosacral 
spine without radiographic abnormality otherwise.  

3.  No unusual or exceptional disability factors are shown 
with respect to the service-connected low back disability.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.71a, diagnostic codes 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Although the veteran's service medical records were mostly 
negative for complaints or findings of a low back disorder, 
he complained of a pulled muscle in his back when he was 
examined for separation in March 1990 and was seen on several 
occasions thereafter with complaints of low back pain for a 
number of days with an assessment of low back strain.  X-rays 
of the low back revealed no significant abnormality.  When 
initially examined by VA in October 1991, the diagnosis was 
back strain.  

The veteran's original claim for service connection for low 
back disability was received in September 1991, and service 
connection for low back strain was granted in a rating 
decision dated in January 1992.  A noncompensable evaluation 
was assigned under Diagnostic Code 5295, effective from the 
date of receipt of the original claim.  The veteran disagreed 
with the noncompensable rating assigned, however, and he has 
prosecuted his claim for increase ever since.  In a rating 
decision dated in April 1998, the evaluation was increased to 
10 percent disabling, effective from the date of receipt of 
the original claim.  

The veteran's claim for a higher evaluation for his low back 
disability is an original claim that was placed in appellate 
status by a notice of disagreement expressing disagreement 
with the initial rating award.  Furthermore, as held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation. . . . "  The distinction between an original 
rating and a claim for an increased rating may be important, 
however, in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying notice of 
disagreement and whether VA has issued a statement of the 
case or supplemental statement of the case.  

Where the appellant contends that he is entitled to a higher 
disability rating for at least part of the original rating 
period following the grant of service connection for right 
knee disability, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Analysis

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation is warranted 
where severe limitation of motion is shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

After a careful review of the evidence of record, the Board 
concludes that a 20 percent rating for service-connected low 
back disability is warranted.  Although the veteran could 
flex his spine to 80 degrees on VA examination in February 
1998, at which point he said that he experienced pain and 
could not go any further, he has had significantly limited 
motion of the low back in other planes of excursion.  For 
example, when examined by VA in October 1991, he had backward 
extension only to 10 degrees, while forward flexion was to 
two feet from the floor, and lateroflexion was to six inches 
above the knee.  On VA examination in April 1993, the veteran 
could flex his spine only to 40 degrees with his fingertips 
extending to 17 inches from the floor.  He could rotate to 75 
degrees and laterally flex to 30 degrees, but when he 
executed these motions, that of anterior flexion, 
lateroflexion and rotation, he complained of discomfort at 
the point where he felt he could not go any further.  He had 
backward extension to 20 degrees, while the straight leg 
raising test was positive bilaterally at 45 degrees.  X-rays 
of the lumbosacral spine throughout the course of this appeal 
have been negative for any significant abnormality, except in 
February 1998, when an exaggeration of the lumbar lordosis 
seemed to be visualized; otherwise, he was radiographically 
unremarkable at that time.  When seen in the VA neurology 
clinic in late March 1992, it was reported that magnetic 
resonance imaging (MRI) was negative for herniated nucleus 
pulposus or spinal stenosis but that mild degenerative joint 
disease was visualized.  On an X-ray report of the 
lumbosacral spine dated in February 1993, a notation of 
magnetic resonance imaging performed on March 14, 1992, 
indicates that degenerative joint disease at L4-5, without 
herniation, was shown.  However, despite complaints of 
radiating pain and lumbar radiculopathy, electromyographic 
and nerve conduction velocity studies in April 1993 revealed 
no evidence of lumbosacral root injury affecting the 
veteran's leg.  

The record demonstrates consistent reports of chronic low 
back pain over the course of this appeal, including 
complaints of low back pain prior to the veteran's 
involvement in a motor vehicle accident on March 24, 1992, 
when his car was rear-ended.  The veteran stated that he had 
increased pain following, and the range of motion of the 
spine was limited and painful in all directions.  Side 
bending, forward flexion, and backward extension of the spine 
were said to lack 50 to 70 percent of normal excursion.  The 
assessment in the physical therapy clinic on the date of the 
motor vehicle accident was that the veteran had low back pain 
of several years' duration, that he was overweight with 
complaints of pain in the L5-S1 area, but that he was without 
radicular signs.  The record shows that the veteran has been 
treated with various forms of pain medication since the early 
1990's, including Motrin and Valium prior to the date of his 
motor vehicle accident.  Moreover, the veteran was receiving 
physical therapy for pain in his lumbosacral area prior to 
his motor vehicle accident.  He currently takes two Ibuprofen 
tablets per week for pain.  

When examined in February 1998, the veteran complained of 
radiating pain down the back of his legs and said that he 
felt that the situation was pretty much the way it was in 
1993.  He said he was not getting any therapy for his 
radiating pain.  It was reported that the problem appeared to 
be provoked and aggravated by the fact that he is a 
truckdriver and drives a big rig on interstate highways 
averaging 50 to 55 hours a week at work.  The diagnosis in 
February 1998 was chronic low back strain with range of 
motion similar to what the veteran exhibited in 1993, if not 
slightly better.  The record also shows that the veteran has 
exhibited a slight limp on occasion.  On a VA neurology 
consultation in March 1993, his gait was observed to be 
antalgic.  He also had lumbosacral muscle tenderness at that 
time.  When seen in the VA neurology clinic in September 
1994, the veteran complained of low back pain of five years' 
duration since trauma to his back during service.  The 
veteran reported that the back pain had not changed in nature 
for a year.  He said that it was exacerbated by abnormal 
movements such as twisting and rotation, and relieved with 
rest and hot baths.  The pain, which was in the mid-back, 
radiated to the mid-thigh bilaterally.  He complained of 
numbness in both thighs occasionally, but he did not complain 
of pins or needles in his feet, and there was no shooting 
pain or gait difficulty at that time.  He took Motrin and 
Flexeril.  However, the neurologic examination was 
essentially within normal limits, except for diminished ankle 
jerks.  The assessment was a long history of low back pain, 
on Motrin and Flexeril, that was unchanged.  

Although the Board finds that a 20 percent evaluation is 
warranted under Diagnostic Code 5292, a higher evaluation 
under that diagnostic code is not warranted because severe 
limitation of motion of the lumbar spine is not shown, even 
if pain, pain on flare-ups, or excess fatigability is 
considered.  Despite the relatively mild restriction of 
lumbar spine motion, however, the Board believes that the 
actual functional impairment shown when those factors are 
considered under the daily conditions of life represents 
moderate limitation of motion of the lumbar spine.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran's low back disability has been relatively 
unchanged for a number of years but is nevertheless 
significantly disabling, especially in view of his employment 
as a truckdriver.  Straight leg raising has been 
intermittently restricted, the veteran's gait has been 
intermittently antalgic, and the veteran has experienced some 
relatively mild radiation of pain from his low back.  He has 
taken pain medication for years.  On the other hand, the 
record shows that the veteran has been noted to be obese on 
successive clinical examinations.  Although he was only 
69 1/2 inches tall when examined by VA in February 1998, he 
weighed 315 pounds.  He had a normal gait at that time.  He 
was described by the examiner as very obese.  It appears that 
his low back motion is somewhat limited by his obesity and 
that his overall impairment is due in some measure to his 
obesity.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board has fact-finding authority to assess the quality 
of the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

The Board thus does not find the veteran's contentions, 
including his sworn testimony, wholly convincing, at least 
insofar as it implies that all of his functional impairment 
is due solely to his service-connected low back disability.  
This is not to say that he does not have significant low back 
disability; it is only to find that the symptomatology 
necessary for a 40 percent evaluation under Diagnostic 
Code 5292 or Diagnostic Code 5295 is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  There is no evidence of 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position such as to 
warrant even a 20 percent evaluation under Diagnostic Code 
5295.  The record does not reflect the complex of symptoms 
necessary to show severe lumbosacral strain such as listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or narrowing or irregularity of the joint 
space.  Although degenerative joint disease has been 
visualized in the low back on MRI scan, complete loss of 
lateral motion is not shown, nor has it been shown that the 
degenerative joint disease is in fact part and parcel of the 
service-connected lumbosacral strain.  Finally, there is no 
showing of abnormal mobility on forced motion of the low 
back.  

Even if the visualized degenerative joint disease were held 
to be a part of the service-connected low back disability, a 
rating under Diagnostic Code 5003 for osteoarthritis would be 
contemplated in the 20 percent evaluation assigned under 
Diagnostic Code 5292.  The Board finds that the 20 percent 
evaluation now assigned coordinates with the degree of 
functional impairment actually shown even if all the 
specified findings necessary for the next higher evaluation 
are not fully met.  See 38 C.F.R. § 4.21 (1998).  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The RO considered such an evaluation in April 
1998 and determined that an extraschedular evaluation was not 
warranted.  The provisions of the cited regulation were 
provided to the veteran in a supplemental statement of the 
case issued in April 1998.  The record does not show such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
shows that the veteran has been gainfully employed during the 
course of his appeal as a short order cook and truckdriver 
and that he currently works more than a 40-hour week.  The 
20 percent evaluation now assigned is intended to compensate 
him for the effect that his service-connected low back 
disability has on his civil occupation.  See 38 C.F.R. § 4.1.  
Based on these considerations, the Board finds that the RO 
did not err in refusing to refer this claim to the Director 
of the VA Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  


ORDER

A 20 percent evaluation is granted for low back disability, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


